— In a matrimonial action, the defendant husband appeals, as limited by his brief, (1) from stated portions of an order of the Supreme Court, Westchester County (Walsh, J.), dated June 27, 1985, which, inter alia, awarded the plain*656tiff wife $350 per week for temporary maintenance and child support, and (2) from so much of an order of the same court, dated September 9, 1985, as denied his motion for reargument.
Appeal from the order dated September 9, 1985, dismissed. No appeal lies from an order denying reargument.
Order dated June 27, 1985 affirmed insofar as appealed from.
The plaintiff is awarded one bill of costs.
On the record before us, given the respective circumstances of parties, the pendente lite award of maintenance and child support was not excessive (see, Hildenbiddle v Hildenbiddle, 110 AD2d 819; Belfiglio v Belfiglio, 99 AD2d 462; Rossman v Rossman, 91 AD2d 1036). Lazer, J. P., Bracken, Brown, Lawrence and Kooper, JJ., concur.